Case
 Case18-01055-KHK    Doc 21 Filed
       1:18-cv-01532-LMB-TCB      11/21/18
                              Document      Entered
                                         2 Filed      11/21/18
                                                 12/11/18      10:39:57
                                                            Page          Desc Main
                                                                  1 of 5 PageID# 5
                            Document      Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



In re:

ANTONY LE,                                                 Case No. 16-12839-KHK
                                                           (Chapter 7)
       Debtor
_____________________________________
DONALD F. KING, TRUSTEE,

         Plaintiff,

 v.
                                                           Adv. Pro. No. 18-01055-KHK
FANG-LING CHEN

and

FANG-LING NAILS & SPA, LLC

         Defendants



                            REPORT AND RECOMMENDATION

         This matter comes before the Court on the Plaintiff’s Motion for Default Judgment against

 Fang-Ling Chen and Fang-Ling Nails & Spa, LLC. (Docket No. 11). The Trustee filed the

 Complaint on May 9, 2018. (Docket No. 1). There being proper service of the Summons and

 Complaint and no Answer filed to the Complaint, the Court recommends that the Trustee’s

 Motion for Default Judgment be granted, and that a money judgment be entered for the Plaintiff

 against Fang-Ling Chen, also known as Fangling Chen, and Fang-Ling Nails & Spa, LLC, jointly

 and severally in the amount of $58,231.00 plus interest on the principal amount of the Judgment

 to accrue post-judgment at the federal judgment rate provided in 28 U.S.C. § 1961.
Case
 Case18-01055-KHK    Doc 21 Filed
       1:18-cv-01532-LMB-TCB      11/21/18
                              Document      Entered
                                         2 Filed      11/21/18
                                                 12/11/18      10:39:57
                                                            Page          Desc Main
                                                                  2 of 5 PageID# 6
                            Document      Page 2 of 5


                                      Jurisdiction

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Order

 of Reference of the United States District Court for this District dated August 15, 1984. This is a

 core proceeding under 28 U.S.C. § 157(b)(2)(A). The Court will enter a Report and

 Recommendation, and not a final order, pursuant to the District Court’s opinion in McCarthy v.

 Wells Fargo Bank, N.A. (In re El-Atari), No. 1:11 cv 1090, 2011 WL 5828013, at * 1 (E.D.Va.

 Nov. 18, 2011).


                          The Trustee’s Motion for Default Judgment

       According to the Complaint, the Debtor, Antony Le, filed a Chapter 7 petition on August

17, 2016. Complaint, ¶ at 3. On or before March 31, 2015, Fang-Ling Chen, Fang-Ling Nails &

Spa, LLC and the Debtor entered into an agreement for the Debtor to sell all of the assets of the

business known as “Fang-Ling Nails & Spa” to Fang-Ling Chen and Fang-Ling Nails & Spa, LLC

for $43,000.00. Complaint at, ¶ 7. The $43,000.00 purchase price was paid by the execution and

delivery of Fang-Ling Chen’s Purchase Money Note dated March 31, 2015 to the Debtor.

Complaint, ¶ at 8. A copy of the Purchase Money Note was attached as Exhibit A.

       Pursuant to the agreement to purchase all of the Debtor’s interests in the Business, on or

before March 31, 2015, the Debtor executed and delivered the Debtor’s Bill of Sale to Fang-

Ling Chen and Fang-Ling Nails & Spa, LLC transferring all of the “assets, property, rights and

interests of Fang-Ling Nails & Spa” to Fang-Ling Chen and Fang-Ling Nails & Spa, LLC.

Complaint at, ¶9. Fang-Ling Chen and Fang-Ling Nails & Spa, LLC accepted the assets of the

Fang- Ling Nails & Spa transferred by the Debtor pursuant to the Bill of Sale. Complaint, at ¶ 10.

Pursuant to the Purchase Money Note, the Defendants were required to make monthly payments

of $700.00 beginning May 15, 2015, until the maturity date of March 1, 2020. Complaint, at ¶11.
Case
 Case18-01055-KHK    Doc 21 Filed
       1:18-cv-01532-LMB-TCB      11/21/18
                              Document      Entered
                                         2 Filed      11/21/18
                                                 12/11/18      10:39:57
                                                            Page          Desc Main
                                                                  3 of 5 PageID# 7
                            Document      Page 3 of 5


To date, the Plaintiff alleges that no payments have been made towards the payment obligations

under the Purchase Money Note or the Bill of Sale despite demand. Complaint, at ¶12. Despite

demand, Fang-Ling Chen failed to pay the amounts due to the Debtor under the Purchase Money

Note. Complaint, ¶ at 20.

       On May 9, 2018, the Plaintiff filed this adversary proceeding to recover the funds. On May

11, 2018, this Court issued a Summons and Notice of Pre-Trial Conference, which required the

Defendants to file an Answer no later than 30 days from the date of service of the Summons.

(Docket No. 3). The Summons and Complaint were properly served on the Defendants via first

class mail on May 14, 2018, pursuant to Fed. R. Bankr. P. 7004(b)(1). (Docket No. 5). No answer

was filed by the Defendants by the deadline of June 11, 2018. On June 26, 2018, the Plaintiff filed

his Motion for Entry of Default against the Defendants. (Docket No. 6).     On June 29, 2018, the

Clerk entered default against Ms. Chen. (Docket No. 7). On June 29, 2018, the Clerk entered

default against the LLC Defendant. (Docket No. 8). On August 2, 2018, the Plaintiff filed his

Motion for Default Judgment Against Fang- Ling Chen and Fang-Ling Nails & Spa, LLC. (Docket

No. 11).

       The Court scheduled a hearing on the Plaintiff’s Motion for Default Judgment for August

21, 2018. Notice of the hearing was served on the Defendants on August 2, 2018. (Docket No. 12).

The Notice provided: “If you or your attorney do not file a written response and attend the hearing,

the Court may decide that you do not oppose the relief sought in the Motion and may enter an

Order granting the relief. Id. The Defendants did not file a response and failed to appear at the

hearing. Pursuant to Bankruptcy Rule 7012 (a), “if a complaint is duly served, the defendant shall

serve an answer within 30 days after the issuance of the Summons, except when a different time

is prescribed by the court.” Fed. Bankr. P. 7012(a). The Court finds that the Summons was properly
Case
 Case18-01055-KHK    Doc 21 Filed
       1:18-cv-01532-LMB-TCB      11/21/18
                              Document      Entered
                                         2 Filed      11/21/18
                                                 12/11/18      10:39:57
                                                            Page          Desc Main
                                                                  4 of 5 PageID# 8
                            Document      Page 4 of 5


served on the Defendants and the Defendants failed to file an Answer in accordance with Fed. R.

Bankr. P. 7012. The Court further finds that the amount sought is for a sum certain.

       Therefore, this Court recommends that the Plaintiff’s Motions for Default Judgment be

granted, and that a money judgment in the amount of $58,231.00 including the post-judgment

interest at the federal judgment rate be entered for the Plaintiff.


                                             Conclusion

       For the reasons stated above, the Court recommends the Plaintiff’s Motion for Default

Judgment be GRANTED, and that a money judgment in the amount of $58,231.00 be ENTERED

for the Plaintiff against the Defendants. Interest on the principal amount of the Judgment will

accrue post-judgment at the federal judgment rate provided in 28 U.S.C. 1961. The Defendants are

notified that Bankruptcy Rule 9033(b) provides as follows:

         Objections: Time for Filing. Within 14 days after being served with a copy
         of the proposed findings of fact and conclusions of law a party may serve
         and file with the clerk written objections which identify the specific
         proposed findings or conclusions objected to and state the grounds for
         such objection. A party may respond to another party’s objections within
         14 days after being served with a copy thereof. A party objecting to
         the bankruptcy judge’s proposed findings or conclusions shall arrange
         promptly for the transcription of the record, or such portions of it as
         all parties may agree upon or the bankruptcy judge deems sufficient,
         unless the district judge otherwise directs.


Fed. R. Bankr. P. 9033(b).



        Nov 20 2018
  Date: ____________________                           /s/ Klinette Kindred
                                                       __________________________
                                                       Klinette H. Kindred
                                                       U. S. Bankruptcy Judge

                                                        Entered on Docket: November 21, 2018
Case
 Case18-01055-KHK    Doc 21 Filed
       1:18-cv-01532-LMB-TCB      11/21/18
                              Document      Entered
                                         2 Filed      11/21/18
                                                 12/11/18      10:39:57
                                                            Page          Desc Main
                                                                  5 of 5 PageID# 9
                            Document      Page 5 of 5



Copies to:

Alexander M. Laughlin
Odin Feldman & Pittleman, P.C.
1775 Wiehle Avenue
Suite 400
Reston, VA 20190
Counsel for Plaintiff

Fang-Ling Chen,
3246 Norfolk Lane
Falls Church, VA 22042-3639
Defendant

Fang-Ling Chen, Managing Member
Fang-Ling Nails & Spa, LLC
120 East Main Street, Suite A
Leesburg, VA 20176
Defendant
